GILBERT, Circuit Judge
(after stating the case as above).
The indictment in this case falls under the third subdivision of section 112. It does not charge that the plaintiff in error carried, at the time of the alleged riot, any species of dangerous weapon, or that he was disguised, or that he encouraged or solicited other persons to acts of force or violence. Under the indictment the trial court was power*746less to inflict any greater punishment than imprisonment for one year, as prescribed in the third subdivision of the section. The plaintiff in error, having served more than one year of the term for which he was imprisoned, is entitled to his discharge.
The judgment Is reversed, and it is ordered that the plaintiff in error be discharged from custody.